 MERICO, INC.101Merico,Inc.andTeamstersLocalUnion No.515, anaffiliate of the International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers ofAmerica Petitioner.Case 10-RC-9485November 8, 1973DECISION OF REVIEWBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn April 6, 1973, the Regional Director for Region10 issued his Decision and Direction of Election inthe above-entitled proceeding, wherein he found thatan instrument executed by the Employer and Bakeryand Confectionery Workers International Union ofAmerica, Local 25, AFL-CIO,' was not a bar to theinstant petition. Thereafter, in accord with NationalLabor Relations Board Rules and Regulations, Series8, as amended, the Employer and the Intervenor filedtimely requests for review, contending,inter alia,thattheRegionalDirector departed from establishedprecedent in not finding a contract bar.By telegram dated May 3, 1973, the NationalLabor Relations Board granted the requests forreview and stayed the ' election pending decision onreview.Thereafter the Employer filed a brief onreview.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase,including the brief on review, and herebyaffirms the Regional Director for the followingreasons:The Employer is engaged in the production anddistribution of bakery productsat itsFort Payne,Alabama, plant. In March 1972, the Employerrecognized the Intervenor as representative of itsproduction and maintenance employees. Thereafter,the parties engaged in protracted bargaining. OnJanuary 31, 1973, the same day that the rival petitionwas filed, representatives of the Employer and theIntervenor, including a number of employees whoformed the Union Committee, executed the instru-ment asserted by the contracting parties as a bar.IHereinaftercalledthe Intervenor.2 SeeAppalachian Shale Products Co.,121 NLRB 1160, 1162. We fail tounderstandthe chargeof our dissenting colleaguethat our finding of no-contract bar constitutesa departure from and substantial modification ofthe salutaryprinciple enunciatedin theAppalachian Shalecase.Thatprinciplemeansthat a condition of prior ratification must be expressed inthe written instrument itself and cannot be establishedby parole or otherextrinsicevidence. This necessarilyrequires an examination and construc-tion of thespecific language used in the document under considerationThat is precisely what we havedone in thiscase; nor have we gone beyondthe face of the written document.207 NLRB No. 22Thereafter, on February 4, 1973, the employees votedagainst ratification of the terms set forth in theinstrument.The final paragraphs of the instrument recite:This contract made retroactive to January 1,1973 between Merico Inc., and Local #25 of theBakers and Confectioners Union is the fullagreement between the Union representatives, theUnion Committee, and the Company representa-tives.TheUnion Committee is Unanimous foracceptance and each member is hereby pledged torecommend this agreement for ratification by themembership at Fort Payne, Alabama, MericoPlant.The use of this somewhat unusual legend raises thequestion of whether the signatures of the UnionCommittee on this document reflect an intent bythem to bind the employees to the substantive termsin the instrument, irrespective of whether theemployees subsequently ratified it. Our examinationof the entire document, particularly the above-quoted paragraphs and apart from any paroleevidence, clearly reveals that the Union Committee'saction in signing the document was qualified by thephrase that they were unanimous "for acceptance"and each member is "pledged to recommend thisagreement for. ratification by the membership." Theuse of the phrase "for acceptance" in this contextindicates to us that although the terms were accepta-ble to the Union Committee, it was not purporting toaccept them unconditionally on behalf of theemployees. While the condition of ratification couldhave been more artfully drawn, we conclude that, asa matter of contract interpretation, the signatures oftheUnion Committee reflected merely "a signedagreement to pledge the Committee's support forratification of the agreement," and did not evidencea binding contract absent employee ratification. Wetherefore, in accord with the Regional Director, findthat the instrument does not bar the instant petition.2Accordingly, the case is hereby remanded to theRegional Director for the purpose of conducting anelection in accordance with his Direction of Electionexcept that the payroll period for eligibility shall bethat immediately preceding the date of issuance.3MEMBER PENELLO, dissenting:In our opinionthe casesreferredto in the dissenting opinion do notwarrant a contraryconclusion as none involves the interpretation oflanguage used in a written document indeed, most of those cases involveunfair labor practices where the basic issue was whether the parties hadorally agreed toa bindingcontract so as to obligatethe employerto executeit.3 In order toassure that all eligible voters may have theopportunity tobe informedof the issues in the exerciseof their statutoryright to vote, allparties to the election should have access to a list of voters and theiraddresseswhich may be usedto communicate with them.ExcelsiorUnderwear Inc.,156 NLRB 1236;N L R.B v. Wyman-Gordan Co.,394 U.S(Continued) 102DECISIONSOF NATIONALLABOR RELATIONS BOARDI cannot agree with my colleagues that the contracthere is not a bar and that an election shouldtherefore be directed. For, although purporting toadhere to the form ofAppalachian Shale Products4insaying they are looking to the face of the contract todetermine whether employee ratification was specifi-callymade a condition precedent, the majorityopinion departs from its spirit, and in effect modifiesit substantially, by interpreting ambiguous languagewhich is anything but specific as to either its intent ormeaning.All the contract-barcasesdecided around October1958, includingAppalachian Shale Products,stated astheir purpose and have been applied to achieve thesimplificationand clarification of the so-calledcontract-bar rules. This was accomplished largely bythe elimination of the need for examination orinterpretation of the intent of the parties, whereas theBoard had previously resolved disputes concerningalleged understandings through the use of paroleevidence,conflictingtestimony,and protractedhearings in order to construe ambiguous clauses orconduct. To this end, also, the Board inAppalachianShale Productsstated that prior ratification as acondition precedent would be found only where anexpress contractual provision to that effect wasagreed upon.5In the application of that principle, the Board hasconsistently found that ratification is a gratuitousprocess which union negotiators have imposed uponthemselves unless there is a clear provision specifical-ly stating such a requirements or there has beeneffectivecommunication to the employer of alimitation on the authority of the union bargainingcommittee.? However, the "clear provision" must beclear without resort to divination of the meaning orintent of the language. And even where the employerhas been informed that any final agreement reachedwould be subject to approval or ratification by theunion members, the employer cannot insist upon759. Accordingly, it is hereby directed that a revised election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employerwith the Regional Director for Region 10 within 7 days ofthe date of this Decision on Review.The Regional Director shall make thelist available to all parties to the election. No extension of time to file thislistshallbe granted by the Regional Director except in extraordinarycircumstances.Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed.4 Supra.5Supra,1163Accordingly,the rule for prior ratification is restated as follows:Whereratification is a condition precedent to contractural[sic] validity byexpress contractural[sic ] provision,the contract will be ineffectual as abar unless it is ratified prior to the filing of a petition, but if thecontract itself contains no express provision for prior ratification, priorratificationwillnot be required as a condition precedent for thecontract to constitute a bar.6 E.g., Houchens Market of Elizabethtown, Inc.,155 NLRB729, enfd. 375F 2d 208 (C.A. 6), whereitwas found that no condition precedent existedand ratification was a gratuitous undertaking by the union, notwithstandingthe fact that the union negotiator informed the employer representativessuch ratification where there is no probative evidencethat the union agreed that the company couldcondition execution upon such employee action.8In the instantcase,none of the critical elementsexist. The clause itself is not an undertaking by or onbehalf of the Union as the bargaining representativebut by the individual members of the employeecommittee, and even as to them it does not clearlystate that ratificationmustbe secured in order for acontract to be binding. Thus, it requires no action atany time by the bargaining representative itself.Indeed, my colleagues recognize that the provisionitself is"inartfully drawn" and purport to find itunambiguous by "examination of the entire docu-ment" and their analysis of what particular wordsand phrases in context "indicate[s] to us. " 9 Inengaging in such analysis and interpretation, themajority is departing fromAppalachian Shale Prod-ucts,which was to eliminate such construction ofwhat the parties intended, let alone what the wordsmight mean to someone who was a stranger to thebargain.As for effective communication of anylimitation on the authority of the Union's negotia-tors, the record is totally devoid of any indication atany time that there was any discussion between theparties of the absence of full authority to reachagreement.For all the abovereasons,I believe that resort toconstruction of the clause is improper and thecontract was final in the absence of an unambiguousrequirement for prior ratification. However, if themajority engages in construction of the meaning ofthe clause, they should use the record evidence to testtheir conclusions. But the evidence in the recordrespecting the purpose of the clause and the way inwhich it was incorporated into the contract does notsupport their construction. For, there is no indicationwhatsoever of any discussion between the partiesconcerning ratification as a condition precedent. Onthe contrary, the Employer's negotiator testifiedthat all agreements would be subject to approvalby the employees,since therequirement was not incorporated in the written contract. And seeGate CityOptical Company,175 NLRB 1059, 1061.7Sunderland'sIncorporated194 NLRB 118,fn.I; Lewittes and Sons,96NLRB775; 776-777. Cf.Wickly,Inc.,131NLRB 467,468-469.sHouchens Market; supra734.9 In stating the principle and meaningofAppalachian Shale Productsas"necessarily requir[ing] an examination and construction of the specificlanguage used in the document under consideration,"my colleagues haveadded the factor of "construction"which is contrary to what has beendeemed to be "necessarily required."Rather, if construction is necessary theclause is ambiguous and does not require ratification as a conditionprecedent to the existence of a binding contract; the languageof the clausemust set forth the need for ratification on its face.Here, the majoritypurportsto relyon the language of the clause while conceding that it isinartfully drawn,statingthey rely onthe contract as a whole and engagingin extensive rationalization as to what certain words and phrases mean tothem.The fact thatthey have not "gonebeyondthe face ofthe writtendocument" is immaterial,inasmuch as they have gonebeyondthe preciselanguage of the clause itself. MERICO, INC.103during the hearing herein, on cross-examination, thatthe language of the clause was his own and that heincluded it "to make sure that we had a unanimousgroup there.... I wanted to make sure thateverybody was with us. . . . They were completelyunanimous. That's what I was trying to establishhere." And in response to the question "Isn't it trueyou expected this to be taken to the membership?"He stated: "I didn't care as long as they recommend-ed it.I had a contract with Charlie Messer [the Unionrepresentative] here as far as I was concerned"10(Emphasis supplied.) To find a condition precedentin the face of this testimony is inexplicable, indeed.Even if this clause related to the Union rather thanthe individuals, at most this language might beanalogous to that inGeneral Asbestos & RubberDivision,Raybestos-Manhattan,Inc.,"where theunion's attorney notified the company in writing thatthe union accepted the company's proposal and thatthe union "will of course wish to submit the totalagreement for ratification by the membership."12The Board there found no difficulty in adoptingwithout comment the Trial Examiner's finding thatthiswas no more than a statement of the course theunion intended to pursue.13 A similar finding isrequired in the case before us, where the language iseven more vague, notwithstanding the fact that it iscontained in the contract rather than in a letter.Perhaps mycolleaguesmay have been swayed bythe fact that here the employees failed to ratify thecontract agreed to by their negotiators. However,that is immaterial if, in fact, final agreement wasreached which was not subject to such ratification.For, it is well settled that dissatisfaction with thecontract or with the conduct of the bargaining agentisnot sufficient to justify the processing of a rivalpetition 14 or the nullification of the contract.15In sum,all,logicand precedent require theconclusion that the Board is precluded from constru-ing the disputed language of the contract and that,because it is ambigous on its face, it must be held nottoriseto the level of specificity required byAppalachian Shale Products.For that reason, thecontract is a bar, and I woulddismissthe petition.10Mr. Miller, Employer's vice presidentin charge of employee relations,further testified:Q.Youare certain at the time this was signed the employeesunderstood they weresigning a contract,not signing thatthisproposalbe taken tothe members for ratification?A.Right. Yes, sir, yes.11 183NLRB No. 27.12Ibid13Ibid14Cf.Gate City Optical Company, supra.15GeneralAsbestos &Rubber Division,Raybestos-Manhattan,Inc., supra